DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Claims 1, 4, 12, 15, are currently amended;  Claims 2, 10, 13, 21, are cancelled: Claims 23 and 24 are new; Claims 1, 3 – 9, 11, 12, 14 – 20, 22 – 24 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 – 9, 11, 12, 14 – 20, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 – 9, 11, 12, 14 – 20, 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20100091789 A1) in view of Liu et al. (US 20170006505 A1).

Regarding claim 1, Choi et al. discloses a method (Choi et al., FIG. 1 in accordance with FIG. 6) of communication at a wireless device (Choi et al., [0038], a timing method of cognitive radio communication terminals), comprising: 
performing a carrier sensing for a shared or unlicensed spectrum (Choi et al., [0038] a transmitting cognitive radio communication terminal (Tx 110) may sense whether a channel for transmitting data is available), 
wherein a length of the carrier sensing is based at least in part on a priority status of the wireless device (Choi et al., FIG. 6; [0066] a collision detection (CD) period may include a dedicated quiet time (DQT1) corresponding to a quiet time slot region having a top priority order); 
transmitting a signal on a carrier in the unlicensed spectrum based at least in part on a result of the carrier sensing (Choi et al., [0038] where the channel is available, the Tx 110 may access the channel after a random backoff delay and initiate a data transmission), 
wherein transmitting the signal establishes control of a contiguous set of time-frequency resources of the carrier by the wireless device (Choi et al., [0038] the Tx 110 may access the channel using a conventional carrier sense multiple access/collision avoidance (CSMA/CA)), 
the contiguous set of time-frequency resources comprising a medium preemption opportunity (Choi et al., [0039] the initial data transmission may be partially performed during a predetermined collision detection (CD) period; [0066] the CD period may include a dedicated quiet time (DQT1) [interpreted as the medium preemption opportunity]); 
ceasing the transmitting of the signal during a time interval of the contiguous set of time-frequency resources corresponding to the medium preemption opportunity (Choi et al., [0039] the initial data transmission may be temporarily suspended during a quiet time slot randomly allocated to a point in time of the CD period, where the Tx 110 may perform a collision detection in the channel), 
wherein ceasing the transmitting maintains the control of the contiguous set of time-frequency resources of the carrier for the priority status of the wireless device (Choi et al., [0041] where the collision with the other terminal is not detected, the Tx 110 may resume the suspended data transmission after the CD period passes [therefore control of the resources are maintained]; [0066] DQT1 corresponds to a quiet time slot region having a top priority order); 
receiving, after ceasing the transmitting of the signal, an indication of medium preemption during the medium preemption opportunity (Choi et al., [0041] the Tx 110 may perform the collision detection using an energy detection or a feature detection [the feature detection is interpreted as the indication of medium preemption opportunity] in the channel, where the feature detection may include detection of information associated with at least one of a preamble, a pilot, a signature, and a cyclic prefix); and 
refraining from continuing to transmit the signal on the carrier based at least in part on the indication of medium preemption and the priority status (Choi et al., [0056] where both the energy and the feature information are detected in the channel, the transmission processing unit may recognize a reserved terminal for occupying the channel and then may completely suspend transmission of the data).
Choi does not expressly disclose the carrier sensing is a Clear Channel Assessment (CCA), which is well known in the art as evidenced by Liu et al.
Liu et al. from an analogous field of endeavor for example discloses the carrier sensing is a Clear Channel Assessment (CCA) (Liu et al., [0035] the resource contention priority may be represented by using one or more time durations of channel-clearance-detection/Clear Channel Assessment (CCA)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the carrier sensing is a Clear Channel Assessment (CCA) as taught by Liu et al. with the system of Choi et al. in order to assign resource contention priority (Liu et al., [0035]).

Regarding claim 3, Choi et al. – Liu et al. discloses detecting an energy profile on the shared or unlicensed spectrum (Choi et al., [0041] the Tx 110 may perform the collision detection using an energy detection in the channel) or monitoring for a preamble transmitted on the shared or unlicensed spectrum (Choi et al., [0041] the Tx 110 may perform the collision detection using a feature detection in the channel, where the feature detection may include detection of information associated with at least one of a preamble, a pilot, a signature, and a cyclic prefix).

Regarding claim 4, Choi et al. – Liu et al. discloses the time interval corresponding to the medium preemption opportunity is shorter than a minimum length of the CCA (Choi et al., FIG. 6 discloses that dedicated quiet times (DQT1-X) intervals are shorter than the CD period).

Regarding claim 5, Choi et al. – Liu et al. discloses the priority status is one of an ordered set of priority statuses (Choi et al., [0066] each of the quiet time slots for performing a collision detection may have a priority order and may also be differently allocated according to a terminal feature).

Regarding claim 6, Choi et al. and Liu et al. do not expressly disclose each priority status from the ordered set of priority statuses is associated with a CCA counter range from a set of mutually non-overlapping CCA counter ranges (Liu et al., [0033] an AP with the higher resource contention priority for a certain radio resource may be configured with the shorter sensing time), and wherein a minimum for each CCA counter range is greater than a maximum for every preceding CCA counter range (Liu et al., [0035] if each of the one or more time durations of channel-clearance-detection or CCA is larger, the resource contention priority is lower.  If each of the one or more time durations of channel-clearance-detection or CCA is smaller, the resource contention priority is higher). The motivation is the same as in claim 1.

Regarding claim 7, Choi et al. – Liu et al. discloses a frequency band comprising the shared or unlicensed spectrum is licensed to at least one prioritized network operator (Liu et al., [0003] AP nodes are super-densely deployed and mainly run in high frequency band, either license bands or unlicensed bands), and wherein the priority status is associated with a non-prioritized network operator using the frequency band (Choi et al., [0067] a terminal that is allocated with the DQT2 may occupy the channel next to the particular terminal allocated with the DQT1).  The motivation is the same as in claim 1.

Regarding claim 8, Choi et al. discloses a method (Choi et al., FIG. 1 in accordance with FIG. 6) of communication at a prioritized wireless device (Choi et al., [0038], a timing method of cognitive radio communication terminals), comprising: 
determining whether to perform a carrier sensing of a shared or unlicensed spectrum (Choi et al., [0038] a transmitting cognitive radio communication terminal (Tx 110) may sense whether a channel for transmitting data is available) based at least in part on a priority status of the prioritized wireless device (Choi et al., FIG. 6; [0066] a collision detection (CD) period may include a dedicated quiet time (DQT1) corresponding to a quiet time slot region having a top priority order); 
Choi et al., [0039] initial data transmission may be partially performed during a predetermined collision detection ("CD") period); 
determining that the carrier is being used by a non-prioritized wireless device (Choi et al., [0038] where the channel is available, the Tx 110 may access the channel after a random backoff delay and initiate a data transmission); 
identifying a medium preemption opportunity for the carrier based at least in part on the determination that the carrier is being used by the non-prioritized wireless device (Choi et al., FIG. 6; [0066] a collision detection (CD) period may include a dedicated quiet time (DQT2) corresponding to a quiet time slot region having a subsequent priority order order), 
wherein the medium preemption opportunity corresponds to a dedicated time interval within a contiguous set of time-frequency resources during which the non-prioritized device ceases transmission for preemption by prioritized wireless devices (Choi et al., [0039] the initial data transmission may be partially performed during a predetermined collision detection (CD) period; [0066] the CD period may include a dedicated quiet time (DQT) [interpreted as the medium preemption opportunity])
while maintaining control of the contiguous set of time-frequency resources of the carrier relative to other non-prioritized wireless devices (Choi et al., [0041] where the collision with the other terminal is not detected, the Tx 110 may resume the suspended data transmission after the CD period passes; [0066] DQT1 corresponds to a quiet time slot region having a top priority order); 
Choi et al., [0057] the transmission processing unit may determine the corresponding terminal has initially performed the collision detection in the channel and transmit the feature information to inform the other terminal to abandon use of the channel), the signal preempting the ceased transmission of the non-prioritized wireless device to establish control of the carrier by the prioritized wireless device (Choi et al., [0057] after a CD period, the transmission processing unit may occupy the channel); and 
transmitting the communication on the carrier based at least in part on the medium preemption opportunity and the signal indicating preemption (Choi et al., [0057] after a CD period, the transmission processing unit may then transmit the remaining divided data).
Choi does not expressly disclose the carrier sensing is a Clear Channel Assessment (CCA), which is well known in the art as evidenced by Liu et al.
Liu et al. from an analogous field of endeavor for example discloses the carrier sensing is a Clear Channel Assessment (CCA) (Liu et al., [0035] the resource contention priority may be represented by using one or more time durations of channel-clearance-detection/Clear Channel Assessment (CCA)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the carrier sensing is a Clear Channel Assessment (CCA) as taught by Liu et al. with the system of Choi et al. in order to assign resource contention priority (Liu et al., [0035]).

Regarding claim 9, Choi et al. – Liu et al. discloses transmitting signaling associated with the communication during a communication time period that  includes a next medium preemption opportunity for the carrier (Choi et al., [0063] where neither the energy nor the feature information is detected, the transmission processing unit may transmit the remaining data after the second CD period is terminated)). 

Regarding claim 11, Choi et al. – Liu et al. discloses beginning to transmit the communication on the carrier prior to, at the start of, or during the medium preemption opportunity (Choi et al., [0042] when neither the energy nor the feature information is detected in the channel, it is possible that the channel is available and not in use by the other terminal and the Rx 120 may occupy the channel and resume the suspended transmission of the data after the CD period passes).

Regarding claim 12, Choi et al. discloses an apparatus (Choi et al., FIG. 3) for communication at a wireless device (Choi et al., [0038], a timing method of cognitive radio communication terminals), comprising: 
at least one processor (Choi et al., FIG. 3, (MAC) process module 321/baseband process module 322); 
a memory coupled to the at least one processor; and instructions stored in the memory (Choi et al., [0074] the cognitive radio communication method may be recorded, or fixed in one or more computer-readable media that includes program instructions to be implemented by a computer to cause a processor to execute or perform the program instructions); 
wherein the instructions are executable by the at least one processor to: 
perform a carrier sensing for a shared or unlicensed spectrum (Choi et al., [0038] a transmitting cognitive radio communication terminal (Tx 110) may sense whether a channel for transmitting data is available, which is known as a Clear Channel Assessment (CCA)), wherein a length of the CCA is based at least in part on a priority status of the wireless device (Choi et al., FIG. 6; [0066] a collision detection (CD) period may include a dedicated quiet time (DQT1) corresponding to a quiet time slot region having a top priority order); 
transmit a signal on a carrier in the shared or unlicensed spectrum based at least in part on a result of the carrier sensing (Choi et al., [0038] where the channel is available, the Tx 110 may access the channel after a random backoff delay and initiate a data transmission), wherein transmitting the signal establishes control of a contiguous set of time-frequency resources of the carrier by the wireless device (Choi et al., [0038] the Tx 110 may access the channel using a conventional carrier sense multiple access/collision avoidance (CSMA/CA)), the contiguous set of time-frequency resources comprising a medium preemption opportunity (Choi et al., [0039] the initial data transmission may be partially performed during a predetermined collision detection (CD) period; [0066] the CD period may include a dedicated quiet time (DQT1) [interpreted as the medium preemption opportunity]); 
cease to transmit the signal during a time interval of the contiguous set of time-frequency resources corresponding to the medium preemption opportunity for the Choi et al., [0039] the initial data transmission may be temporarily suspended during a quiet time slot randomly allocated to a point in time of the CD period, where the Tx 110 may perform a collision detection in the channel), wherein ceasing transmission maintains the control of the contiguous set of time-frequency resources of the carrier for the priority status of the wireless device (Choi et al., [0041] where the collision with the other terminal is not detected, the Tx 110 may resume the suspended data transmission after the CD period passes; [0066] DQT1 corresponds to a quiet time slot region having a top priority order, and DQT2 corresponds to a quiet time slot region having a subsequent priority order); 
receive, after ceasing to transmit the signal, an indication of medium preemption during the medium preemption opportunity (Choi et al., [0041] the Tx 110 may perform the collision detection using an energy detection or a feature detection [interpreted as the indication of medium preemption opportunity] in the channel, where the feature detection may include detection of information associated with at least one of a preamble, a pilot, a signature, and a cyclic prefix); and 
continuing to transmit the signal on the carrier based at least in part on the indication of medium preemption and the priority status (Choi et al., [0042] when neither the energy nor the feature information is detected in the channel, it is possible that the channel is available and not in use by the other terminal and the Rx 120 may occupy the channel and resume the suspended transmission of the data after the CD period passes).
Choi does not expressly disclose the carrier sensing is a Clear Channel Assessment (CCA), which is well known in the art as evidenced by Liu et al.
et al. from an analogous field of endeavor for example discloses the carrier sensing is a Clear Channel Assessment (CCA) (Liu et al., [0035] the resource contention priority may be represented by using one or more time durations of channel-clearance-detection/Clear Channel Assessment (CCA)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the carrier sensing is a Clear Channel Assessment (CCA) as taught by Liu et al. with the system of Choi et al. in order to assign resource contention priority (Liu et al., [0035]).

Regarding claim 14, Choi et al. – Liu et al. discloses detecting an energy profile on the shared or unlicensed spectrum (Choi et al., [0041] the Tx 110 may perform the collision detection using an energy detection in the channel) or monitor for a preamble transmitted on the shared or unlicensed spectrum (Choi et al., [0041] the Tx 110 may perform the collision detection using a feature detection in the channel, where the feature detection may include detection of information associated with at least one of a preamble, a pilot, a signature, and a cyclic prefix).

Regarding claim 15, Choi et al. – Liu et al. discloses the time interval corresponding to the medium preemption opportunity is shorter than a minimum length of the CCA (Choi et al., FIG. 6 discloses that dedicated quiet times (DQT1-X) intervals are shorter than the CD period).

et al. – Liu et al. discloses the priority status is one of an ordered set of priority statuses (Choi et al., [0066] each of the quiet time slots for performing a collision detection may have a priority order and may also be differently allocated according to a terminal feature).

Regarding claim 17, Choi et al. and Liu et al. do not expressly disclose each priority status from the ordered set of priority statuses is associated with a CCA counter range from a set of mutually non-overlapping CCA counter ranges (Liu et al., [0033] an AP with the higher resource contention priority for a certain radio resource may be configured with the shorter sensing time), and wherein a minimum for each CCA counter range is greater than a maximum for every preceding CCA counter range (Liu et al., [0035] if each of the one or more time durations of channel-clearance-detection or CCA is larger, the resource contention priority is lower.  If each of the one or more time durations of channel-clearance-detection or CCA is smaller, the resource contention priority is higher). the motivation is the same as in claim 12.

Regarding claim 18, Choi et al. – Liu et al. discloses a frequency band comprising the shared or unlicensed spectrum is licensed to at least one prioritized network operator (Liu et al., [0003] AP nodes are super-densely deployed and mainly run in high frequency band, either license bands or unlicensed bands), and wherein the priority status is associated with a non-prioritized network operator using the frequency band (Choi et al., [0067] a terminal that is allocated with the DQT2 may occupy the channel next to the particular terminal allocated with the DQT1).  The motivation is the same as in claim 12.

Regarding claim 19 , Choi et al. discloses an apparatus (Choi et al., FIG. 3) for communication at a prioritized wireless device (Choi et al., [0038], a timing method of cognitive radio communication terminals), comprising: 
at least one processor (Choi et al., FIG. 3, (MAC) process module 321/baseband process module 322); 
memory coupled to the at least one processor; and instructions stored in the memory (Choi et al., [0074] the cognitive radio communication method may be recorded, or fixed in one or more computer-readable media that includes program instructions to be implemented by a computer to cause a processor to execute or perform the program instructions); 
wherein the instructions are executable by the at least one processor to: 
determine whether to perform a carrier sensing of a shared or unlicensed spectrum (Choi et al., [0038] a transmitting cognitive radio communication terminal (Tx 110) may sense whether a channel for transmitting data is available) based at least in part on a priority status of the prioritized wireless device (Choi et al., FIG. 6; [0066] a collision detection (CD) period may include a dedicated quiet time (DQT1) corresponding to a quiet time slot region having a top priority order); 
identify a communication for transmission over a carrier in the shared or unlicensed spectrum (Choi et al., [0039] initial data transmission may be partially performed during a predetermined collision detection ("CD") period); 
Choi et al., [0038] where the channel is available, the Tx 110 may access the channel after a random backoff delay and initiate a data transmission); 
identify a medium preemption opportunity for the carrier based at least in part on the determination that the carrier is being used by the non-prioritized wireless device (Choi et al., FIG. 6; [0066] a collision detection (CD) period may include a dedicated quiet time (DQT1) corresponding to a quiet time slot region having a top priority order), 
wherein the medium preemption opportunity corresponds to a dedicated time interval within a contiguous set of time-frequency resources during which the non-prioritized device ceases transmission for preemption by prioritized wireless devices (Choi et al., [0039] the initial data transmission may be partially performed during a predetermined collision detection (CD) period; [0066] the CD period may include a dedicated quiet time (DQT1) [interpreted as the medium preemption opportunity])
while maintaining control of the contiguous set of time-frequency resources of the carrier relative to other non-prioritized wireless devices (Choi et al., [0041] where the collision with the other terminal is not detected, the Tx 110 may resume the suspended data transmission after the CD period passes; [0066] DQT1 corresponds to a quiet time slot region having a top priority order);; 
transmit, during the medium preemption opportunity, a signal indicating preemption of the carrier by the prioritized wireless device (Choi et al., [0057] the transmission processing unit may determine the corresponding terminal has initially performed the collision detection in the channel and transmit the feature information to inform the other terminal to abandon use of the channel), the signal preempting the ceased transmission of the non-prioritized wireless device to establish control of the carrier by the prioritized wireless device (Choi et al., [0057] after a CD period, the transmission processing unit may occupy the channel); and 
transmit the communication on the carrier based at least in part on the medium preemption opportunity and the signal indicating preemption (Choi et al., [0057] after a CD period, the transmission processing unit may then transmit the remaining divided data).
Choi does not expressly disclose the carrier sensing is a Clear Channel Assessment (CCA), which is well known in the art as evidenced by Liu et al.
Liu et al. from an analogous field of endeavor for example discloses the carrier sensing is a Clear Channel Assessment (CCA) (Liu et al., [0035] the resource contention priority may be represented by using one or more time durations of channel-clearance-detection/Clear Channel Assessment (CCA)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the carrier sensing is a Clear Channel Assessment (CCA) as taught by Liu et al. with the system of Choi et al. in order to assign resource contention priority (Liu et al., [0035]).

Regarding claim 20, Choi et al. – Liu et al. discloses transmit signaling associated with the communication during a communication time period that includes a next medium preemption opportunity for the carrier (Choi et al., [0063] where neither the energy nor the feature information is detected, the transmission processing unit may transmit the remaining data after the second CD period is terminated).

Regarding claim 22, Choi et al. – Liu et al. discloses begin to transmit the communication on the carrier prior to, at the start of, or during the medium preemption opportunity (Choi et al., [0042] when neither the energy nor the feature information is detected in the channel, it is possible that the channel is available and not in use by the other terminal and the Rx 120 may occupy the channel and resume the suspended transmission of the data after the CD period passes).

Regarding claim 23, Choi et al. – Liu et al. discloses the medium preemption opportunity is shorter than a minimum length of the CCA (Choi et al., FIG. 6 discloses that dedicated quiet times (DQT1-X) intervals are shorter than the CD period).

Regarding claim 24, Choi et al. – Liu et al. discloses the medium preemption opportunity is shorter than a minimum length of the CCA (Choi et al., FIG. 6 discloses that dedicated quiet times (DQT1-X) intervals are shorter than the CD period).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koskela et al. (US 20140036818 A1) is cited to show an apparatus for controlled transmission signal deferring utilizing both licensed and unlicensed frequency bands for carrier aggregation where based on a sensed .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        





/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416